** APPROPRIATION — LAND OFFICE COMMISSION ** UNDER ARTICLE XI, SECTION 3, ARTICLE XI, SECTION 4, ARTICLE XI, SECTION 5 OKLAHOMA CONSTITUTION, THE LEGISLATURE MAY LAWFULLY APPROPRIATE ONLY FROM THAT PORTION OF THE MONEY IN THE DEPLETION, MANAGEMENT AND SALE FUND WHICH IS DERIVED FROM SURFACE LEASE INCOME ON LANDS BELONGING TO THE PERMANENT SCHOOL FUND AND THE PUBLIC BUILDING FUND, AND DIRECT TRANSFER THEREOF TO THE CAPITOL IMPROVEMENT AUTHORITY FUND, IN ORDER TO PAY FOR THE USE OF THAT PORTION OF QUARTERS AND FACILITIES IN THE JIM THORPE BUILDING UTILIZED BY THE COMMISSIONER OF THE LAND OFFICE IN CARRYING OUT THE FUNCTIONS AND DUTIES OF CONSERVING, IMPROVING, PROTECTING AND MANAGING AND LEASING LANDS BELONGING TO THE PERMANENT SCHOOL FUND AND PUBLIC BUILDING FUND. FURTHER, UNDER THOSE SECTIONS OF THE CONSTITUTION, THE LEGISLATURE MAY NOT LAWFULLY APPROPRIATE AND DIRECT TRANSFER OF ANY MONEY IN THE DEPLETION MANAGEMENT AND SALE FUND TO THE CAPITOL IMPROVEMENT AUTHORITY FUND IN ORDER TO PAY FOR THE USE OF QUARTERS AND FACILITIES BY OTHER STATE AGENCIES, BOARDS OR COMMISSIONS. CITE: 64 O.S. 87 [64-87](A), ARTICLE VI, SECTION 32, 73 O.S. 285 [73-285](40), 73 O.S. 169 [73-169] (GERALD E. WEIS)